DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 08/18/2021 Amendments/Arguments, which directly amended claims 1, 8, 15; cancelled claims 3, 5, 10, 12; and traversed the rejections of the claims of the 03/18/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-2, 4, 6-9, 11, and 13-19 are allowed.
Regarding claims 1, 8, and 15, a location system, apparatus, and method as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 7,671,802 discloses sports objects, such as players and their equipment, are tracked by receiving signals transmitted by tags attached to the sports objects, and triangulating the signals to estimate the locations of the sports objects.  One feature that promotes good signal reception is the use of different groups of three or more receivers.  Another such feature is the use of two or more transmitter tags attached to different portions of the sports object.  Still another such feature is the use of Ultra-Wideband signals.
US 10,591,578 discloses radio frequency locating and, more particularly, to systems, methods, apparatus, computer readable media for improving error detection for location tags within a real time location system (RTLS).  An example for processing location information received from a radio frequency (RF) location tag includes determining a first location of a first RF location tag associated with an asset; determining at least one second location of at least one second RF location tag associated with the asset; determining, using a processor, that the first location is not a valid location based at least in part on a comparison of the first location with the at least one second location using a spatial association model associated with the asset; and identifying the first location as erroneous in response to determining that the first location is not a valid location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646